PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/933,028
Filing Date: 5 Nov 2015
Appellant(s): Arora et al.



__________________
George H Leal
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01 June 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 24 December 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

NEW GROUNDS OF REJECTION
None.

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  None.

(2) Response to Argument

A) Response to Argument that the Rejection does not teach a “first nonwoven or second nonwoven”, which “form a portion of a wearer-facing surface”.
Appellant argues that the film coated nonwoven layer of Maldonado et al. cannot be a wearer facing layer of an absorbent 
This narrow construction of the claim language is not supported by the instant specification.  Instant Figure 1A shows a top nonwoven layer with a surface 115 that faces upward, and a second nonwoven layer that is under the first layer that has a surface 155 which faces the bottom of the top layer.  Both surfaces 115 and 155 are described as being “wearing facing surfaces” on page 8 lines 25-30 of the instant specification even though only the top layer can have a surface that is in direct contact with the skin of the wearer when the layered structure is used as a top sheet in an absorbent article.  Thus the specification does not require a surface of the nonwoven layer to be in direct contact with the skin of the wearer in order to be a “wearer facing surface”.


B) Response to Appellants Argument that the rejection does not establish Obviousness by a Preponderance of Evidence starting on the bottom of page 5 of the Brief.
     Appellant argues that obviousness has not been established because of limitations not taught by the combination of references in the rejection of record.  The examiner has argued above in the previous section that all of the limitations alleged by Appellant to be missing from the rejection are present in the instant rejection of record.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/WILLIAM P WATKINS III/Primary Examiner, Art Unit 1783                                                                                                                                                                                                        
Conferees: 


/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787                                                                                                                                                                                                                                                                                                                                                                                                            

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR   41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.